IN THE MATTER OF THE PETITON FOR                       •   IN THE
REINSTATMENT OF DONALD L. HOAGE
TO THE BAR OF MARYLAND                                 • COURT OF APPEALS

                                                       • MARYLAND


                                                       * Misc. Docket AG
                                                       * No. 39
                                                       * September Term, 2015

                      *******************************************
                                             ORDER

        WHEREAS, the Court having suspended Petitioner, Donald L. Hoage from the

practice of law in the State of Maryland on May 4,2006, and

        WHEREAS, the Court now having considered a petition for reinstatement and

supporting documentation filed by Petitioner, along with the response from Bar Counsel, it is

this 19th day of October, 2015

        ORDERED, by the Court of Appeals of Maryland, that the Order of May 4,2006

suspending Donald L. Hoage from the practice of law in this State be, and it is hereby,

stricken, and it is further

        ORDERED that Donald L. Hoage be, and he is hereby, placed on inactive status,

subject to further Order of this Court and it is further

        ORDERED that the Clerk of this Court shall remove the name of Donald L. Hoage

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-760 (e).

                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge